Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 14, 2021

                                       No. 04-21-00044-CV

    $14,832.00 UNITED STATES CURRENCY; AND ONE (1) 2010 MERCEDES AND
                            CERTAIN PROPERTY,
                                 Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-CI-17767
                       Honorable Cynthia Marie Chapa, Judge Presiding


                                          ORDER
        On May 11, 2021, we ordered appellant to offer a reasonable explanation for filing a late
notice of appeal. See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). “[A]ny plausible
statement of circumstances indicating that failure to file ... was not deliberate or intentional, but
was the result of inadvertance, mistake, or mischance, [would] be accepted as a reasonable
explanation.” Garcia v. Kastner Farms, Inc., 774 S.W.2d 668, 670 (Tex. 1989); see also
Dimotsis v. State Farm Lloyds, 966 S.W.2d 657, 657 (Tex. App. San Antonio 1998, no pet.).
Any conduct short of deliberate or intentional noncompliance qualifies as inadvertence, mistake
or mischance, even if that conduct can also be characterized as professional negligence. Garcia,
774 S.W.2d at 670; Dimotsis, 966 S.W.2d at 657. Appellant timely responded to our order,
stating that the error was because he did not receive timely notice of the judgment. Appellant’s
explanation is reasonable. We, therefore, grant the motion for extension of time to file the notice
of appeal and ORDER this appeal retained on the court’s docket. We further ORDER that
appellant’s brief is due on or before July 23, 2021.




                                                      _________________________________
                                                      Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of June, 2021.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court